Citation Nr: 0401764	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-15 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely appeal was filed from the January 28, 2000, 
rating decision in which the regional office (RO) denied 
entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from April 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision in which the 
Department of Veterans Affairs (VA) regional office RO in San 
Juan, Puerto Rico, determined that the veteran had not filed 
a timely appeal from a January 2000 rating decision in which 
the RO denied entitlement to service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  On January 28, 2000, the veteran was notified of a 
January 2000 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder.  

2.  The RO received the veteran's notice of disagreement 
(NOD) with its January 2000 rating decision on March 27, 
2000, and provided the veteran a statement of the case (SOC) 
on August 16, 2000.

3.  The veteran filed a substantive appeal within 60 days of 
the August 2000 statement of the case and within one year of 
notification of the RO's January 28, 2000, rating decision 
that denied entitlement to service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The veteran filed a timely substantive appeal to perfect his 
appeal of the RO's January 2000 rating decision that denied 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the RO's April 2002 decision that he 
did not file a timely substantive appeal of a January 2000 
rating decision in which the RO denied service connection for 
a psychiatric disorder.  The veteran contends that he sent a 
VA Form 9 to the RO in September 2000 in order to perfect his 
appeal of the RO's January 2000 decision.  For the reasons 
and bases discussed below, the Board finds that the veteran 
filed a timely substantive appeal of the RO's January 2000 
rating decision that denied entitlement to service connection 
for a psychiatric disorder.

Appellate review of a RO decision is initiated by a NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished . . . ."  38 U.S.C.A. § 7105(a) (West 
2002).  An appeal consists of a timely filed NOD in writing, 
and after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  
A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (2003).  In this case, the 
veteran filed a timely NOD and was provided a SOC in August 
2000.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  See 38 
C.F.R. § 20.202 (2003).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 C.F.R. § 20.302(b) 
(2003).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed. In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  See 38 
C.F.R. § 20.305 (2003).

The veteran was notified of the RO's January 2000 decision on 
January 28, 2000.  His NOD was received by the RO in March 
2000, as is indicated by the RO's date stamp on the NOD.  
Under a cover letter dated August 16, 2000, the veteran was 
provided a SOC and was informed that if he desired to 
continue his appeal, he needed to file a formal appeal and 
that he could do so by filing the enclosed VA Form 9.  He was 
provided instruction on how to prepare the VA Form 9 and was 
advised of the time limits within which he should file his 
substantive appeal.  

The veteran had until January 28, 2001 to file his formal 
appeal.  The next properly date-stamped correspondence 
received from the veteran that is contained in the claims 
file was received by the RO on July 13, 2001, when the 
veteran wrote to the RO to inquire about the status of his 
appeal filed in September 2000.  This inquiry was received 
more than 60 days after he was provided a SOC and more than 
one year after the decision he sought to appeal.

In a letter bearing the veteran's signature, dated in 
December 2001 and received by the RO in February 2002, the 
veteran asserted that he had filed a VA Form 9 in September 
2000.  He enclosed a copy of a VA Form 9 bearing his 
signature and dated September 11, 2000, in which he requested 
that his appeal be forwarded to the Board.  The copy of the 
VA Form 9 shows a stamp that contains blanks that were filled 
in to show the dates of the January 2000 notice to the 
veteran, the date of receipt of his NOD, and the date he was 
provided an SOC.  Although the copy does not indicate that 
the original was received by the RO prior to the expiration 
of the year following the January 2000 rating decision, it 
appears that it was in fact received and processed by the RO.

Furthermore, the record concerning the appellant in the 
computer-stored records system used by VA to track the 
location and status of VA appeals (VACOLS) is confusing.  It 
contains -- in addition to the record concerning a July 1998 
Board decision and a record concerning the current appeal - 
records created by the RO adding an appeal in July 2000 and 
August 2000.  Both of these records were later closed by the 
RO without the appeal having been sent to the Board.  It is 
unclear why these records were created.

The Board finds the veteran's assertions that he sent the 
original of the VA Form 9 to the RO in September 2000 to be 
credible.  It is clear that the RO never associated the 
original VA Form 9 dated in September 2000 with the veteran's 
claims folder.  Nonetheless, given the confusion in the 
VACOLS record and the photocopy of a September 2000 VA Form 9 
containing notations that appear to have been made by the RO, 
the Board concludes that the evidence for and against the 
question of the timeliness of that substantive appeal is in 
relative equipoise.  Therefore, the Board must afford the 
appellant the benefit of the doubt.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied when the evidence is in relative equipoise).  
The doctrine of benefit of the doubt requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
With application of the benefit of the doubt doctrine in this 
case, the Board concludes that the VA Form 9 dated in 
September 2000 is a timely substantive appeal from the 
January 28, 2000 rating decision in which the RO denied 
service connection for a psychiatric disorder.  

The Board has granted the veteran's appeal concerning the 
timeliness of the filing of his substantive appeal of the 
RO's January 2000 rating decision.  Therefore, to the extent 
that the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) apply to the issue herein decided by the Board, 
failure by VA, if any, to comply with the provision of that 
law would be harmless error, as it does not prejudice the 
veteran in this instance.


ORDER

The appeal as to the timeliness of the substantive appeal 
from the January 2000 rating decision that denied entitlement 
to service connection for a psychiatric disorder is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



